Citation Nr: 0302940	
Decision Date: 02/14/03    Archive Date: 02/24/03

DOCKET NO.  99-12 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disability, claimed as a skin fungus.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1944 to 
January 1946, with a prior period of unverified service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which in pertinent part, determined that new and 
material evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for a skin disability had 
not been submitted.  The veteran subsequently perfected this 
appeal.

A travel board hearing was held before the undersigned in 
August 2002.


FINDINGS OF FACT

1.	The veteran was originally denied service connection for a 
skin fungus in September 1981 and the denial was continued 
in November 1981.  A statement of the case (SOC) was 
furnished in December 1981; however, the veteran did not 
perfect an appeal and these decisions are final.  

2.	Evidence submitted since the November 1981 rating decision 
includes photographs of the veteran's camp in the 
Philippines, VA treatment records establishing current 
treatment for various skin disabilities (fungal and non-
fungal), and the veteran's testimony regarding his service 
in the Philippines and that a VA doctor suggested he had a 
jungle fungus.  This evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.



CONCLUSIONS OF LAW

1.	The November 1981 rating decision that denied service 
connection for a skin fungus is final.  See 38 U.S.C.A. 
§ 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1981); currently 38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  

2.	New and material evidence has been submitted since the 
final November 1981 rating decision and the claim of 
entitlement to service connection for a skin disability is 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 
38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002); 38 C.F.R. § 3.159(c) (2002).  

The veteran was notified of the laws and regulations 
pertaining to new and material evidence in the April 1999 
rating decision, the June 1999 SOC, and the June 2001 
supplemental statement of the case (SSOC) and hearing officer 
decision.  These documents also advised the veteran of the 
evidence of record and of the reasons and bases for denial.  
In June 2002, the veteran was informed of the enactment of 
the VCAA.  This letter advised that VA would make reasonable 
efforts to help the veteran obtain the evidence necessary to 
support his claim.  Upon the receipt of the required 
information and/or authorization, VA would request VA and 
private treatment records.  

In light of the favorable decision to reopen and further 
develop the veteran's claim, a remand at this time solely for 
a consideration of the new law's implications would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The veteran was originally denied service connection for a 
skin fungus (tinea rubrum) in September 1981.  The veteran 
submitted a notice of disagreement in October 1981.  In 
November 1981, the RO continued the denial of service 
connection for a skin fungus and also disposed of 
epidermophytosis of the feet as a nonservice-connected 
disability.  A SOC was furnished in December 1981 regarding 
the issue of service connection for a skin disability.  The 
denial of service connection was continued essentially based 
on a finding that the available evidence did not demonstrate 
that the veteran incurred a skin condition during active 
service that has continued to the present time.  The veteran 
did not perfect an appeal and the November 1981 decision is 
final.  See 38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1981); currently 38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 38 C.F.R. 
§ 3.156(a) (2002).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's request 
to reopen his claim of entitlement to service connection was 
filed prior to that date.  Therefore, the amended regulation 
does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.  

At the time of the November 1981 rating decision, the record 
contained the following pertinent evidence: 1) service 
medical records; 2) physical examination dated in June 1944; 
3) January 1961 record of VA hospitalization; 4) VA 
dermatology records from 1981; and 5) various statements from 
the veteran.

Service medical records indicate that in May 1941 the veteran 
was treated for epidermophytosis of the feet.  Discharge 
examination dated in October 1941 indicated that the 
veteran's skin was normal.  On examination for enlistment in 
May 1944, the veteran's skin and glands were noted to be 
normal.  The veteran underwent a VA examination in June 1944 
in connection with a pending claim for a back disability.  At 
this time, the veteran was in the Navy and stationed at 
Sampson, New York.  The examination revealed no skin 
problems.  On examination for separation in January 1946, the 
veteran's skin, hair, and glands, were reported as normal.  

A January 1961 VA record of hospitalization indicates that 
the veteran was hospitalized for 8 days with diagnoses of 
internal hemorrhoids and borderline diabetes mellitus.  

VA records indicate that the veteran was seen in the 
dermatology clinic in July 1981.  The veteran presented with 
extensive skin involvement by tinea rubrum that was resistant 
to griseofulvin.  The fungus initially responded to 
griseofulvin approximately 15 years prior.  The veteran was 
seen again in August 1981.  Assessment was tinea rubrum 
resistant to griseofulvin.  The veteran was given a 
prescription for Ketoconazole.  

In his October 1981 notice of disagreement, the veteran 
reported that the last 7 months of his Pacific area duty was 
at Subic Bay and that from May to November 1945 he was coated 
with tincture of salicylic acid (T.S.A.) for his skin rash.  
There was no doctor at the camp but there was a pharmacist's 
mate.  After the war, the veteran visited various doctors who 
all had different ideas and remedies.  He went to see a Dr. 
Siegel who diagnosed his problem in 1961.  For nearly 20 
years he was on griseofulvin (off and on).

Since the final November 1981 decision, additional evidence 
has been associated with the claims folder including 
photographs, VA medical records, and testimony from the 
veteran.  The photographs submitted by the veteran illustrate 
his living conditions while stationed in the Philippines and 
include snapshots of a tent community in the jungle with 
outdoor shower facilities.

VA treatment records establish current treatment for a 
variety of skin problems diagnosed as onychomycosis, 
seborrheic dermatitis, tinea cruris, actinic keratosis, and 
basal cell carcinoma.  

At the June 2000 RO hearing and the August 2002 travel board 
hearing, the veteran provided details regarding his service 
in the Philippines and he testified that a VA doctor 
suggested he file a claim because he had a jungle fungus.  

The Board finds this evidence to be new as it was not 
previously considered.  The Board also finds the cited 
evidence to be material in that it may be considered to bear 
directly and substantially upon the specific matter under 
consideration, that is, whether the veteran currently has a 
skin disability which is related to his period of service or 
events therein, and to be of such significance that it must 
be considered together with all of the evidence to fairly 
decide the merits of the veteran's claim.  

Accordingly, the Board concludes that the veteran has 
submitted evidence that is new and material, and the claim 
for service connection for a skin disability is reopened.

Since the veteran's claim for service connection for a skin 
disability has been reopened, the Board must address the 
merits of the service connection claim.  Before proceeding to 
a decision on the merits, it is the Board's opinion that 
further development is necessary.  See 38 C.F.R. § 3.159(c) 
(2002).  

Accordingly, the Board will undertake additional development 
on this issue pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  See 38 C.F.R. § 20.903 (2002).  After giving 
the notice and reviewing the veteran's response to the 
notice, the Board will prepare a separate decision addressing 
the merits of the veteran's claim.



ORDER

To the extent that new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for a skin disability, the appeal is granted.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

